62 F.3d 1415
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles T. SHERWIN, Plaintiff--Appellant,v.UNITED STATES of America;  Donald L. Robinson, Defendants--Appellees,andSTATE of North Carolina, Defendant.Charles T. SHERWIN, Plaintiff--Appellant,v.UNITED STATES of America;  George H.W. Bush, President,United States of America;  Donald B. Rice, Secretary, UnitedStates Air Force;  Constance Newman, Director, Office ofPersonnel Management;  Daniel R. Levinson, Chairman, U.S.Merit Systems Protection Board, Defendants--Appellees.
Nos. 95-1837, 95-1895.
United States Court of Appeals, Fourth Circuit.
Aug. 10, 1995.Submitted:  July 25, 1995Decided:  August 10, 1995

Appeals from the United States District Court for the Eastern District of North Carolina, at Fayetteville.  W. Earl Britt, Malcolm J. Howard, District Judges.
E.D.N.C.
AFFIRMED.
Charles T. Sherwin, Appellant Pro Se.
Charles Edwin Hamilton, III, Eileen Coffey Moore, Office of the United States Attorney, Raleigh, North Carolina, for Appellees.
Before WILKINS, NIEMEYER, and MICHAEL, Circuit Judges.
PER CURIAM:


1
In these consolidated appeals, Appellant appeals from the district court's order denying Appellant's motion for leave of court to file motions on his previous cases in the district court.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Sherwin v. United States, Nos.  CA-94-48-3-BR;  CA-92-56-3-H (E.D.N.C. Mar. 20, 1995 & Mar. 15, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED